DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2003/0184407 of record) in view of Kushitani et al. (US 6,150,898 of record).
	Tsunoda (e.g. Figs. 18) teaches a filter including: a dielectric substrate/slab (21) having a lowpass microstrip filter (22) in series with a bandpass microstrip filter (32) (Claims 1-2, 4, 6) and the low pass and bandpass filter’s respective transmission line end portions can be considered 1st, 2nd, 3rd, and 4th respective ends in the same orientation as in claim 1 where the 2nd and 3rd ends are connected together where the low pass and bandpass filters are directly connected to each other; and the lowpass filter has high-low impedance portions (i.e. the wide and narrow portions) (Claim 5). 
However, Tsunoda does not teach that no further transmission line portions are on the slab assembly since Tsunoda teaches an additional coupling circuit (formed from 26, 23, 24b, 25, 30, 24a)(Claim 1), and does not explicitly teach that the dielectric substrate is a printed circuit board (PCB) (Claim 8).
	Kushitani et al. (e.g. Fig. 10) teaches a coupler circuit (2, 3) can be separate from a filter (4), or alternatively a coupler circuit can be integrated with a filter (e.g. see Fig. 9 and Fig. 1). In other words, Fig. 9 of Kushitani teaches generally the same concept as Tsunoda of integrating the coupler and filter (7) into one device but that an alternative to Fig. 9 as shown in Fig. 10 of Kushitani teaches having a filter (4) and a coupling circuit (3,2) that are not integrated with the filter device.
	Accordingly, it would have been considered obvious to one of ordinary skill in the art to have modified the Tsunoda filter to have the entire directional coupler circuit (formed from 26, 
Also, it would have been considered obvious to one of ordinary skill in the art to have formed the generic dielectric substrate as a PCB because PCBs are a specific well-known art-recognized functionally equivalent dielectric substrate material for a microstrip circuit.

Claims 3, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2003/0184407 of record) and Kushitani et al. (US 6,150,898 of record) as applied to claims 1 and 6 above, and further in view of Zhou (US 2015/0061793 of record).
The combination of Tsunoda/Kushitani teaches a filter as described above, but does not explicitly teach that the lowpass and bandpass filters are on separate substrates (Claim 3), a cavity filter externally connected to the bandpass filter to jointly achieve a bandpass effect (Claim 7), a coaxial cavity bandpass filter connected to the bandpass filter and on the substrate to achieve bandpass filtering effects (Claims 9-11), that the bandpass filter and the coaxial filter are connected by a cable (Claim 12) by a screw fastening manner (Claim 13).

It would have been considered obvious to one of ordinary skill in the art to have modified the Tsunoda/Kushitani combination filter to have the lowpass and bandpass filters on separate slabs, especially since Zhou recognizes that forming filters integrated or separate are art-recognized functionally equivalent variations for connecting filters in series.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the Tsunoda/Kushitani combination filter to have connected an external coaxial cavity bandpass filter in series with the Tsunoda bandpass filter, because Zhou teaches that coupling bandpass filters in series to achieve a bandpass filtering effect including coaxial cavity filters is advantageous to reduce overall insertion losses such as taught by Zhou (e.g. see the abstract). Furthermore, it would have been considered obvious to one of ordinary skill in the art to have modified the Tsunoda/Kushitani/Zhou combination filter to have the bandpass and coaxial cavity bandpass filters on same substrate or different substrates, especially since Zhou recognizes that forming filters integrated or separate are art-recognized functionally equivalent variations for connecting filters in series. Additionally, it would have been obvious to one of ordinary skill in the art to have connected the bandpass filters together with a cable, especially since Zhou teaches coaxial connectors for connecting filters together and coaxial cables that screw on to connectors are well-known for connecting between coaxial connectors, thus the use of coaxial connectors and cables would be a mere selection of a specific well-known connection means for joining the series filters together.

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. 
Applicant appears to argue Fig. 9 of Kushitani as being applied to Tsunoda.
Applicant’s arguments do not appear to be commensurate with the combinations in the rejections. In the combination of Tsunoda and Kushitani, Kushitani provides the general teaching that a coupling circuit can be either integrated (Fig. 9 of Kushitani) with a filter or not integrated with a filter (Fig. 10 of Kushitani) (i.e. art-recognized alternative coupler circuit structures and location of the coupler circuitry). Since Kushitani teaches that a coupler can be integrated with a filter (e.g. see Fig. 9 and e.g. Fig. 1) but also shows alternatively that a coupler circuit can be separated from a filter (Fig. 10), obviously one of ordinary skill would recognize that the coupler circuit ( 26, 23, 24b, 25, 30, 24a) of Fig. 18 of Tsunoda which is similar to Fig. 1 of Kushitani could alternatively be a coupler circuit (e.g. 2, 3 of Fig. 10 of Kushitani) that is not integrated with the filter such as generally shown in Fig. 10 of Kushitani as detailed in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843